 

EXHIBIT 10.2

 



H.C. Wainwright & Co., LLC

Established 1868

 



 

 

April 17, 2013

 

STRICTLY CONFIDENTIAL

 

Northwest Biotherapeutics, Inc.

4800 Montgomery Lane, Suite 800

Bethesda, MD 20814

Attn: Linda Powers, Chief Executive Officer

 

 

Dear Ms. Powers:

 

This letter agreement (this “Agreement”) constitutes the agreement between
Northwest Biotherapeutics, Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“HCW”) that HCW shall serve as the exclusive (i) placement agent for the
Company in the U.S. (“Direct Placement”) on a reasonable best efforts basis or
(ii) underwriter for the Company in the U.S., on a firm commitment basis
(“Underwritten Placement”), in connection with the proposed transaction, or
series of transactions, to occur during the term of this Agreement (each, a
“Placement”). The Placement shall consist of registered or unregistered
securities (the “Securities”) of the Company, which Securities may include one
or any combination of the following: shares of common stock, par value $0.001
per share (the “Common Stock”), warrants to purchase shares of Common Stock
(“Warrants”) or securities of the Company convertible into shares of Common
Stock of the Company (“Convertible Securities”). Additionally, in the event that
the Company undertakes a restructuring of its outstanding debt or equity
securities during the Term (as defined below), HCW shall, at its option, be the
exclusive investment banking firm in respect of such restructuring on
commercially reasonable terms to be determined at the time of such
restructuring. The terms of such Placement and the Securities issued in
connection therewith shall be mutually agreed upon by the Company, HCW and, if a
Direct Placement, the purchasers (each, a “Purchaser” and collectively, the
“Purchasers”) and nothing herein implies that HCW would have the power or
authority to bind the Company or any Purchaser, and the Company shall not, and
nothing herein implies that the Company shall, have an obligation to issue any
Securities or complete a Direct Placement. This Agreement and the documents
executed and delivered by the Company and the Purchasers in connection with a
Placement shall be collectively referred to herein as the “Transaction
Documents.” The date of a closing of a Placement (including any subsequent
closings that occur pursuant to a Placement, whether at the discretion of the
Company, the Purchasers (through additional investment rights or otherwise),
milestones or otherwise) shall be referred to herein as a “Closing Date.” The
Company expressly acknowledges and agrees that the execution of this Agreement
does not constitute a commitment by HCW or any Purchaser to purchase the
Securities and does not ensure the successful placement of the Securities or any
portion thereof or the success of HCW with respect to securing any other
financing on behalf of the Company. In the event the Placement will consist of
unregistered securities of the Company Sections 2 and 3 (unless otherwise
indicated) of Annex A will apply in addition to the provisions set forth herein
and in the event that the Placement will consist of registered securities of the
Company, Sections 1, 2 and 3 of Annex A will apply in addition to the provisions
set forth herein.

 

 



H.C. Wainwright & Co., LLC – 570 Lexington Avenue, New York, New York 10022

212-356-0500 – www.hcwco.com

Member: FINRA, SIPC





 

 

 

 

In the event that a Placement is an Underwritten Placement, prior to the
commencement of the Underwritten Placement, the Company shall negotiate the
terms of an underwriting agreement with HCW containing such terms, covenants,
conditions, representations, warranties, and providing for the delivery of legal
opinions, comfort letters and officer’s certificates, all in form and substance
satisfactory to HCW and its counsel and the Company.

 

In the event that a Placement is a Direct Placement, the sale of Securities to
any Purchaser will be evidenced by a purchase agreement (“Purchase Agreement”)
between the Company and such Purchaser, if required by the Purchaser, in a form
reasonably satisfactory to the Company and HCW. Prior to the signing of any
Purchase Agreement, officers of the Company with responsibility for financial
affairs will be available to answer inquiries from prospective Purchasers.

 

Notwithstanding anything herein to the contrary, in the event that HCW
determines that any of the terms provided for hereunder shall not comply with a
FINRA rule, including but not limited to FINRA Rule 5110, then the Company shall
agree to amend this Agreement in writing upon the request of HCW to comply with
any such rules; provided that any such amendments shall not provide for terms
that are less favorable to the Company.

 

A.                 Fees. In connection with the Services described above, the
Company shall pay to HCW the following compensation:

 

 

1.                  HCW’s Fee. The Company shall pay to HCW a cash placement fee
(the “HCW’s Fee”) on each Closing Date equal to 7% of the aggregate purchase
price paid by each purchaser of Securities that are placed in a Placement on
such Closing Date during the Term. Other than through an Underwritten Placement,
HCW’s Fee shall be paid at each closing of the Placement (each, a “Closing”)
through a third party escrow agent from the gross proceeds of the Securities
sold.

 

 

2.                  Warrants. As additional compensation for the services
performed hereunder, the Company shall issue to HCW or its designees at each
Closing, warrants (the “HCW Warrants”) to purchase that number of shares of
common stock of the Company (“Shares”) equal to 5% of the aggregate number of
Shares placed in the Placement (or, if Convertible Securities, shares of Common
Stock underlying any Convertible Securities sold in the Placement to such
Purchasers, but excluding shares of Common Stock issuable upon the exercise of
any Warrants issued to Purchasers in the Placement). The HCW Warrants shall have
the same terms as the warrants issued to the Purchasers in the Placement, except
that the exercise price shall be 125% of the offering price per share and they
shall have an exercise period of five years from issuance except that if the
offering is registered 5 years from the effective date of the shelf registration
statement referred to in Section 1.A of Annex A, attached hereto if applicable.
If no warrants are issued to Purchasers, the HCW Warrants shall be in a
customary form reasonably acceptable to HCW. If required by FINRA Rule 5110, the
HCW Warrants shall not be transferable for six months from the date of the
Placement, and further, the number of Shares underlying the HCW Warrants shall
be reduced if necessary to comply with FINRA rules or regulations.

 

B. Term and Termination of Engagement. The term (the “Term”) of HCW’s exclusive
engagement will begin on the date hereof and end seventy-five (75) days after
the date hereof, provided, however, that if the execution of the current
transaction of at least $4 million does not occur by April 26, 2013, the Company
may thereupon or thereafter cancel this engagement. Notwithstanding anything to
the contrary contained herein, the provisions concerning confidentiality,
indemnification and contribution contained herein and the Company’s obligations
contained in Section H hereof will survive any expiration or termination of this
Agreement, and the Company’s obligation to pay fees actually earned and payable
and to reimburse expenses actually incurred and reimbursable pursuant to Section
A hereof, if any, will survive any expiration or termination of this Agreement,
as permitted by FINRA Rule 5110(f)(2)(d). Upon any expiration or termination of
this Agreement, the Company's obligation to reimburse HCW for out of pocket
accountable expenses actually incurred by HCW and reimbursable upon closing of
the Placement pursuant to Section A, if any, or otherwise due under Section A
hereof, will survive any expiration or termination of this Agreement, as
permitted by FINRA Rule 5110(f)(2)(d).

 

 



H.C. Wainwright & Co., LLC – 570 Lexington Avenue, New York, New York 10022

212-356-0500 – www.hcwco.com

Member: FINRA, SIPC





 

 

 

 

C. Use of Information. The Company will furnish HCW such written information as
HCW reasonably requests in connection with the performance of its services
hereunder. The Company understands, acknowledges and agrees that, in performing
its services hereunder, HCW will use and rely entirely upon such information as
well as publicly available information regarding the Company and other potential
parties to an Placement and that HCW does not assume responsibility for
independent verification of the accuracy or completeness of any information,
whether publicly available or otherwise furnished to it, concerning the Company
or otherwise relevant to an Placement, including, without limitation, any
financial information, forecasts or projections considered by HCW in connection
with the provision of its services.

 

D. Confidentiality. In the event of the consummation or public announcement of
any Placement, HCW shall have the right to disclose its participation in such
Placement, including, without limitation, the placement at its cost of
“tombstone” advertisements in financial and other newspapers and journals.

 

E. Securities Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including Regulation D and
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. HCW agrees to cooperate with counsel to the
Company in that regard.

 

F. Company Acknowledgement. The Company acknowledges that the Placement of
convertible Securities may create significant risks, including the risk that the
Company may have insufficient cash resources and/or registered shares to timely
meet its payment and conversion obligations. The Company further acknowledges
that, depending on the number and price of new shares issued, such transaction
may result in substantial dilution which could adversely affect the market price
of the Company’s shares. The Company agrees that it will perform and comply with
the covenants and other obligations set forth in the Transaction Documents and
that HCW will be entitled to rely on the representations, warranties, agreements
and covenants of the Company contained in such Transaction Documents as if such
representations, warranties, agreements and covenants were made directly to HCW
by the Company hereunder.

 

G. Indemnity.

 

1. In connection with the Company’s engagement of HCW as placement agent, the
Company hereby agrees to indemnify and hold harmless HCW and its affiliates, and
the respective controlling persons, directors, officers, members, shareholders,
agents and employees of any of the foregoing (collectively the “Indemnified
Persons”), from and against any and all claims, actions, suits, proceedings
(including those of shareholders), damages, liabilities and expenses incurred by
any of them (including the reasonable fees and expenses of counsel), as
incurred, (collectively a “Claim”), that are (A) related to or arise out of (i)
any actions taken or omitted to be taken (including any untrue statements made
or any statements omitted to be made) by the Company, or (ii) any actions taken
or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of HCW, or (B) otherwise relate to or arise out of HCW’s
activities on the Company’s behalf under HCW’s engagement, and the Company shall
reimburse any Indemnified Person for all expenses (including the reasonable fees
and expenses of counsel) as incurred by such Indemnified Person in connection
with investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party. The Company will not, however, be
responsible for any Claim that is finally judicially determined to have resulted
from the gross negligence or willful misconduct of any person seeking
indemnification for such Claim. The Company further agrees that no Indemnified
Person shall have any liability to the Company for or in connection with the
Company’s engagement of HCW except for any Claim incurred by the Company as a
result of such Indemnified Person’s gross negligence or willful misconduct.

 

 



H.C. Wainwright & Co., LLC – 570 Lexington Avenue, New York, New York 10022

212-356-0500 – www.hcwco.com

Member: FINRA, SIPC





 

 

 

 

2. The Company further agrees that it will not, without the prior written
consent of HCW, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 

3. Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

 

 



H.C. Wainwright & Co., LLC – 570 Lexington Avenue, New York, New York 10022

212-356-0500 – www.hcwco.com

Member: FINRA, SIPC





 

 

 

 

4. The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not HCW is the Indemnified Person), the Company and HCW shall contribute to the
Claim for which such indemnity is held unavailable in such proportion as is
appropriate to reflect the relative benefits to the Company, on the one hand,
and HCW on the other, in connection with HCW’s engagement referred to above,
subject to the limitation that in no event shall the amount of HCW’s
contribution to such Claim exceed the amount of fees actually received by HCW
from the Company pursuant to HCW’s engagement. The Company hereby agrees that
the relative benefits to the Company, on the one hand, and HCW on the other,
with respect to HCW’s engagement shall be deemed to be in the same proportion as
(a) the total value paid or proposed to be paid or received by the Company
pursuant to the Placement (whether or not consummated) for which HCW is engaged
to render services bears to (b) the fee paid or proposed to be paid to HCW in
connection with such engagement.

 

5. The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

 

H. Limitation of Engagement to the Company. The Company acknowledges that HCW
has been retained only by the Company, that HCW is providing services hereunder
as an independent contractor (and not in any fiduciary or agency capacity) and
that the Company’s engagement of HCW is not deemed to be on behalf of, and is
not intended to confer rights upon, any shareholder, owner or partner of the
Company or any other person not a party hereto as against HCW or any of its
affiliates, or any of its or their respective officers, directors, controlling
persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), employees
or agents. Unless otherwise expressly agreed in writing by HCW, no one other
than the Company is authorized to rely upon this Agreement or any other
statements or conduct of HCW, and no one other than the Company is intended to
be a beneficiary of this Agreement. The Company acknowledges that any
recommendation or advice, written or oral, given by HCW to the Company in
connection with HCW’s engagement is intended solely for the benefit and use of
the Company’s management and directors in considering a possible Placement, and
any such recommendation or advice is not on behalf of, and shall not confer any
rights or remedies upon, any other person or be used or relied upon for any
other purpose. HCW shall not have the authority to make any commitment binding
on the Company. The Company, in its sole discretion, shall have the right to
reject any investor introduced to it by HCW.

 



I. Limitation of HCW’s Liability to the Company. HCW and the Company further
agree that neither HCW nor any of its affiliates or any of its their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act), employees or agents shall
have any liability to the Company, its security holders or creditors, or any
person asserting claims on behalf of or in the right of the Company (whether
direct or indirect, in contract, tort, for an act of negligence or otherwise)
for any losses, fees, damages, liabilities, costs, expenses or equitable relief
arising out of or relating to this Agreement or the Services rendered hereunder,
except for losses, fees, damages, liabilities, costs or expenses that arise out
of or are based on any action of or failure to act by HCW and that are finally
judicially determined to have resulted solely from the gross negligence or
willful misconduct of HCW.

 

 



H.C. Wainwright & Co., LLC – 570 Lexington Avenue, New York, New York 10022

212-356-0500 – www.hcwco.com

Member: FINRA, SIPC





 

 

 

 

J. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event of the
bringing of any action, or suit by a party hereto against the other party
hereto, arising out of or relating to this Agreement, the party in whose favor
the final judgment or award shall be entered shall be entitled to have and
recover from the other party the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees. Any rights to trial by jury
with respect to any such action, proceeding or suit are hereby waived by HCW and
the Company.

 

K. Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or email, if sent to HCW, to H.C. Wainwright &
Co., LLC, at the address set forth on the first page hereof, email to:
notices@hcwco.com and if sent to the Company, to the address set forth on the
first page hereof, fax number __________________ Attention: Chief Executive
Officer. Notices shall be effective upon delivery..

 

L. Miscellaneous. This Agreement shall not be modified or amended except in
writing signed by HCW and the Company. This Agreement shall be binding upon and
inure to the benefit of both HCW and the Company and their respective assigns,
successors, and legal representatives. This Agreement constitutes the entire
agreement of HCW and the Company with respect to this Placement and supersedes
any prior agreements with respect to the subject matter hereof. If any provision
of this Agreement is determined to be invalid or unenforceable in any respect,
such determination will not affect such provision in any other respect, and the
remainder of the Agreement shall remain in full force and effect. This Agreement
may be executed in counterparts (including facsimile counterparts), each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

 

 

*********************

 

 



H.C. Wainwright & Co., LLC – 570 Lexington Avenue, New York, New York 10022

212-356-0500 – www.hcwco.com

Member: FINRA, SIPC





 

 




 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by HCW and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

 

 

Very truly yours,

 

 

H.C. WAINWRIGHT & CO., LLC

 

 

By ___/s/ Mark W. Viklund_________

 Name: Mark W. Viklund

Title: Chief Executive Officer

 

 

 

Accepted and Agreed:

 

 

 

Northwest Biotherapeutics, Inc.

 

 

 

By ___/s/ Linda Powers_______________________



Name: Linda Powers



Title: Chairman & Chief Executive Officer

 

 

 



H.C. Wainwright & Co., LLC – 570 Lexington Avenue, New York, New York 10022

212-356-0500 – www.hcwco.com

Member: FINRA, SIPC





 

 

 

 

Annex A

 

 

 

SECTION 1. REGISTRATION STATEMENT

 

The Company represents and warrants to, and agrees with, the Placement Agent
that:

 

(A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File No.
333-185898) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on February 5, 2013, for the registration under the
Securities Act of the Shares. At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act. Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and has advised
the Placement Agent of all further information (financial and other) with
respect to the Company required to be set forth therein. Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; such prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus”; and the supplemented form of prospectus, in the
form in which it will be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus Supplement.” Any reference in this Agreement to the Registration
Statement, the Base Prospectus or the Prospectus Supplement shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or
before the date of this Agreement, or the issue date of the Base Prospectus or
the Prospectus Supplement, as the case may be; and any reference in this
Agreement to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

 

 



H.C. Wainwright & Co., LLC – 570 Lexington Avenue, New York, New York 10022

212-356-0500 – www.hcwco.com

Member: FINRA, SIPC





 

 

 

 

(B) The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus, the Time of Sale Prospectus, if
any, and the Prospectus Supplement, as amended or supplemented, did not and will
not contain as of the date thereof any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Incorporated Documents, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

 

(C) The Company is eligible to use free writing prospectuses in connection with
the Placement pursuant to Rules 164 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus.

 

(D) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement and
of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Shares other than the Base Prospectus, the Time of Sale Prospectus,
if any, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act.

 

 



H.C. Wainwright & Co., LLC – 570 Lexington Avenue, New York, New York 10022

212-356-0500 – www.hcwco.com

Member: FINRA, SIPC





 

 

 

 

In the event that a Direct Placement occurs off a registration statement other
than the Registration Statement, prior to the commencement of any such
Placement, the Company shall make written representations, warranties and
covenants to HCW as to such subsequent registration statement (and other
offering documents) that are substantially the same as the representations,
warranties and covenants made under this Section, which representations,
warranties and covenants shall be reasonably satisfactory to HCW.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES. The Company hereby makes the
representations and warranties set forth below to HCW as of the date of the
applicable Placement and as of the applicable Closing Date.

 

(A) Reliance on Representations and Warranties to Purchasers. HCW shall be
entitled to rely upon any and all representations and warranties of the Company
included in the purchase agreements entered into by the Company and the
Purchasers in connection with the Placement, subject to the qualifications and
limitations therein, and such representations and warranties are incorporated by
reference as though fully set forth in this Agreement.

 

(B) FINRA Affiliations. There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater stockholder of the Company.

 

SECTION 3. CLOSING. The obligations of HCW and the Purchasers, and the closing
of the sale of the Securities under the Transaction Documents are subject to the
accuracy, when made and on the applicable Closing Date, of the representations
and warranties on the part of the Company and its Subsidiaries contained herein,
to the accuracy of the statements of the Company and its Subsidiaries made in
any certificates pursuant to the provisions hereof, to the performance by the
Company and its Subsidiaries of their obligations hereunder, and to each of the
following additional terms and conditions:

 

(A) [REGISTERED OFFERINGS ONLY] No stop order suspending the effectiveness of
the Registration Statement shall have been issued and no proceedings for that
purpose shall have been initiated or threatened by the Commission, and any
request for additional information on the part of the Commission (to be included
in the Registration Statement, the Base Prospectus or the Prospectus Supplement
or otherwise) shall have been complied with to the reasonable satisfaction of
HCW.

 

(B) [REGISTERED OFFERINGS ONLY] HCW shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for HCW, is material or omits to state any fact which, in the opinion of such
counsel, is material and is required to be stated therein or is necessary to
make the statements therein not misleading.

 

(C) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each Transaction
Document, and the Securities, and, if the Securities are registered, the
Registration Statement, the Base Prospectus and the Prospectus Supplement, and
all other legal matters relating to the Transaction documents and the
transactions contemplated thereby shall be reasonably satisfactory in all
material respects to counsel for HCW, and the Company shall have furnished to
such counsel all documents and information that they may reasonably request to
enable them to pass upon such matters.

 

 



H.C. Wainwright & Co., LLC – 570 Lexington Avenue, New York, New York 10022

212-356-0500 – www.hcwco.com

Member: FINRA, SIPC





 

 

 

 

(D) HCW shall have received from outside counsel to the Company such counsel’s
written opinion, addressed to HCW and the Purchasers dated as of the applicable
Closing Date, in form and substance reasonably satisfactory to HCW, which
opinion shall include a “10b-5” representation from such counsel.

 

(E) Neither the Company nor any of its Subsidiaries shall have sustained since
the date of the latest audited financial statements, any loss or interference
with its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus and (ii) except as provided in the
Transaction Documents, since such date there shall not have been any change in
the capital stock or long-term debt of the Company or any of its Subsidiaries or
any material change, or any material development involving a prospective
material change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, the effect of which, in any such case
described in clause (i) or (ii), is, in the judgment of HCW, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated under the
Transaction Documents or, if pursuant to an Underwritten Placement, pursuant to
the Prospectus Supplement.

 

(F) The Common Stock is registered under the Exchange Act and, as of the
applicable Closing Date, the Shares shall be listed and admitted and authorized
for trading on the Trading Market, and satisfactory evidence of such actions
shall have been provided to HCW. The Company shall have taken no action designed
to, or likely to have the effect of terminating the registration of the Common
Stock under the Exchange Act or delisting or suspending from trading the Common
Stock from the Trading Market, nor has the Company received any information
suggesting that the Commission or the Trading Market is contemplating
terminating such registration or listing.

 

(G) Subsequent to the execution and delivery of the Transaction Documents or
underwriting agreement, as applicable, there shall not have occurred any of the
following: (i) trading in securities generally on the New York Stock Exchange,
the Nasdaq National Market or the NYSE Alternext US or in the over-the-counter
market, or trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or minimum or maximum prices
or maximum ranges for prices shall have been established on any such exchange or
such market by the Commission, by such exchange or by any other regulatory body
or governmental authority having jurisdiction, (ii) a banking moratorium shall
have been declared by federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities in which it is not currently engaged, the subject of an act of
terrorism, there shall have been an escalation in hostilities involving the
United States, or there shall have been a declaration of a national emergency or
war by the United States, or (iv) there shall have occurred any other calamity
or crisis or any change in general economic, political or financial conditions
in the United States or elsewhere, if the effect of any such event in clause
(iii) or (iv) makes it, in the sole judgment of HCW, impracticable or
inadvisable to proceed with the sale or delivery of the Securities.

 

(H) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the applicable Closing Date, prevent the issuance or sale of
the Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the applicable Closing Date which
would prevent the issuance or sale of the Securities or materially and adversely
affect or potentially and adversely affect the business or operations of the
Company.

 

 

 



H.C. Wainwright & Co., LLC – 570 Lexington Avenue, New York, New York 10022

212-356-0500 – www.hcwco.com

Member: FINRA, SIPC





 

 

 

 

(I) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.

 

(J) If a Direct Placement, the Company shall have entered into subscription
agreements with each of the Purchasers and such agreements shall be in full
force and effect and shall contain representations and warranties of the Company
as agreed between the Company and the Purchasers.

 

(K) FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by HCW, make or authorize HCW’s counsel to make on the Company’s
behalf, an Issuer Filing with FINRA pursuant to FINRA Rule 5110 with respect to
the Registration Statement and pay all filing fees required in connection
therewith.

 

(L) Prior to the applicable Closing Date, the Company shall have furnished to
HCW such further information, certificates and documents as HCW may reasonably
request.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
HCW.

 

 

 

 



H.C. Wainwright & Co., LLC – 570 Lexington Avenue, New York, New York 10022

212-356-0500 – www.hcwco.com

Member: FINRA, SIPC



 

 



 

 

 

